This is a claim filed in the Auditor’s office in due form by the claimant, John H. Hamline, claiming an amount due for services rendered the State of Illinois under an appointment had with the Attorney General. The evidence is conclusive that the appointment was made and the services were rendered and that a reasonable charge for the services would be $500.00; and that the claimant expended an amount of $31.00 for the printing of briefs and some other sundry matters. Therefore it is ordered that the claimant be awarded the sum of five hundred thirty-one dollars.